                                                                     ;.
                                                                                       ,..                      --., .
                          Case 1:19-cv-00024-AKH Document 134 Filed 10/06/20     Page 1 of 1
                                                                      i ! 1SDC SONY     ,                          11'·
                                                                                       .      0 ctrMENT
                                                                                             •1                     ji
                                                                                                                    1
                                                                                       ;; CLECTRONICALLY l<IL.E D    /

                                                                  +                       DOC#:
                                                                                                -----,"--i----
               UNITED STATES DISTRICT COURT                                               0 ATE FILED: 0 & ~
               SOUTHERN DISTRICT OF NEW YORK
               ---------------------------------------------------------------X
               MICHELE LANHAM,                                                    Case No. 19-CV-00024-AKH

                                                           Plaintiff,

                                         V.                                       NOTICE OF WITHDRAW AL
                                                                                  OF MOTION
               LUMENIS INC. , STEVEN GERHART, TODD
               ROSA, GREG MACK and TRENTON WILLIAMS ,

                                                           Defendants.

               ---------------------------------------------------------------X



                    NOTICE OF WITHDRAW AL OF DEFENDANTS' MOTION FOR SUMMARY
                     JUDGMENT, OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                          PLEASE TAKE NOTICE THAT Defendants LUMENIS INC., STEVEN GERHART,

              TODD ROSA, and GREG MACK ("Defendants") hereby withdraw their Motion for Summary

              Judgment, or in the Alternative, Summary Adjudication filed on June 12, 2020, without waiving

              Defendants' right to re-file this Motion or any other motion for summary adjudication and/or

              judgment at a later date.


              Dated: October 2, 2020
              Irvine, California

                 ~ P. ~..,A>-r-~                          CAROTHERS DISANTE & FREUDENBERGER LLP


      ~ , ~ \,r~~ c,f' •                                  By _/s/_A_sh_le-y_A_.H._a_lb_e_rd_a_ _ _ _ _ _ __
                                                              Ashley A. Halberda, Esq. (Pro Hae Vice)
                                        I
     Jll''f("  ,y
                     A
~ t ,} . ~ ,-. .Of'l,.,0I .~
                          ~
                              '                               (CA SBN 272762)
                                                             Attorneys for Defendant
                                                             LUMENJS, INC

              l ', J / i}/ [ Q
(>. ~p \ .vr,O~                             ~ ~                 ~~~' ~~ ~;~;n Avenue, Suite 800
          F                  ~ ,fr" f       1   /J/             Tel: (949) 622-1661
  C} fl                          \0                             Email: ahalberda@cdflaborlaw.com
                                    1

              1691509.l
